
	

113 HRES 671 IH: Recognizing the 100th anniversary of Phi Beta Sigma Fraternity, Inc.
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 671
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2014
			Mr. Lewis (for himself, Mr. Meeks, Mr. Bentivolio, Mr. Conyers, Mr. David Scott of Georgia, Ms. Eddie Bernice Johnson of Texas, Mr. Butterfield, Mr. Cummings, Mr. Bishop of Georgia, Mr. Clay, Ms. Fudge, Ms. Lee of California, Mrs. Beatty, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Ms. Kelly of Illinois, Mr. Thompson of Mississippi, Ms. Clarke of New York, Ms. Brown of Florida, Mr. Scott of Virginia, Ms. Norton, Mr. Al Green of Texas, Mr. Rush, Mr. Cleaver, Mr. Clyburn, Mr. Jeffries, Ms. Edwards, Ms. Hahn, and Mr. Johnson of Georgia) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 100th anniversary of Phi Beta Sigma Fraternity, Inc.
	
	
		Whereas, on January 9, 1914, at Howard University, 3 African-American male students, A. Langston
			 Taylor, Leonard F. Morse, and Charles I. Brown, founded Phi Beta Sigma
			 Fraternity, Inc.;
		Whereas the founders of Phi Beta Sigma Fraternity, Inc., a nonprofit organization, wished to create
			 an organization that viewed itself as “a part of” the community rather
			 than “apart from” the community, and believed each potential member should
			 be judged by his own merits, rather than his family background, affluence,
			 race, nationality, skin tone, or hair texture;
		Whereas the founders of Phi Beta Sigma Fraternity, Inc., wanted to organize a Greek letter
			 fraternity that would exemplify the ideals of brotherhood, scholarship,
			 and service, which is mirrored in the motto of Phi Beta Sigma Fraternity,
			 Inc., “Culture For Service and Service For Humanity”;
		Whereas Phi Beta Sigma Fraternity, Inc., has evolved into a historical institution with a
			 membership of more than 150,000 college-educated men and 650 chapters
			 worldwide;
		Whereas the mission and administrative theme of Phi Beta Sigma Fraternity, Inc., is to represent
			 “one Fraternity working together to transform our communities”, meaning
			 the greatest contribution of Phi Beta Sigma Fraternity, Inc., is to assure
			 that communities are improved, enhanced, and impacted holistically,
			 resulting in stronger, healthier, and wiser populations;
		Whereas Phi Beta Sigma Fraternity, Inc., has invested in youths through Sigma Beta Club, which
			 equips youths with the tools to grow into effective, well-rounded leaders;
		Whereas Phi Beta Sigma Fraternity, Inc., has been a leader in eradicating hazing with the
			 Anti-Hazing Awareness Campaign, which includes a national anti-hazing
			 week, workshops, training videos, and other educational materials;
		Whereas Phi Beta Sigma Fraternity, Inc., has supported vocational opportunities globally through
			 the Ghana School Project;
		Whereas Phi Beta Sigma Fraternity, Inc., has demonstrated leadership in the effort to improve
			 health care access and outcomes for men of color through the Sigma
			 Wellness: Living Well Brother-to-Brother Initiative;
		Whereas Phi Beta Sigma Fraternity, Inc., has remained an active and committed participant in the
			 democratic process by instituting Project Vote, which continuously
			 registers, educates, and encourages citizens to participate in the
			 democratic process;
		Whereas the current members of Phi Beta Sigma Fraternity, Inc., inherit a legacy built by former
			 members who have left remarkable imprints in their fields, including
			 renowned scientist and inventor George Washington Carver, writer and
			 educator Alain LeRoy Locke, author and civil rights activist James Weldon
			 Johnson, labor-movement leader A. Philip Randolph, former United States
			 Representative Arthur W. Mitchell, former President of Nigeria Benjamin
			 Nnamdi Azikiwe, former President of Ghana Kwame Nkrumah, former Mayor of
			 Chicago Harold Washington, civil rights leader Hosea Williams, former
			 President of Liberia William Vacanarat Shadrach Tubman, and the first
			 elected Governor of the United States Virgin Islands Melvin Herbert Evans;
			 and
		Whereas Phi Beta Sigma Fraternity, Inc., continues to make a difference in United States and
			 foreign communities, always following in the footsteps of its founders and
			 upholding the commitment of Phi Beta Sigma Fraternity, Inc., to be great
			 stewards of brotherhood, scholarship, and service: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the centennial anniversary of the founding of Phi Beta Sigma Fraternity, Inc.; and
			(2)applauds and honors Phi Beta Sigma Fraternity, Inc., and all its members for a century of fortitude
			 and distinguished service to the people of the United States and the
			 global community.
			
